DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/08/2022 is being entered. Claims 10 and 12-19 remain pending. Claims 1-9 and 11 are cancelled. The amendment overcomes the objection to the specification and drawings. The amendment overcomes 35 U.S.C. 112(d) and the previous 35 U.S.C. 103 rejection. However, upon a further search a reference disclosing the amendment has been found. Therefore, responsive to this amendment, this action has been made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the image sensor" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 recites “an image acquisition unit” in line 7 of the claim. Examiner recommends amending claim 16 from "the image sensor"  to “the image acquisition unit”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (U.S. Patent No. 9,827,677 B2) hereinafter Gilbertson in view of Collett et al. (U.S. Publication No. 2020/0129350 A1) hereinafter Collett in view of Chen et al (U.S. Patent No. 8,965,576 B2) hereinafter Chen.

Regarding claim 10, Gilbertson discloses a mobile robot comprising: 
a body forming an outer appearance [see Figure 10 below – depicts a body 200] 

    PNG
    media_image1.png
    404
    529
    media_image1.png
    Greyscale

Figure 10 of Gilbertson

a driving part configured to move the body [see Column 5 lines 52-55 – discusses that the support base has wheels (see Figure 10 above) to move the robotic device, and see Column 13 lines 3-7 – discusses a power source (electrical/gasoline/hydraulic)];

an image acquisition unit see Column 11 lines 42-67 – discusses using a camera to sense the environment of the robotic device and determine geometry of a surface of the environment, and see Column 12 lines 1-3 – camera helps with navigation]; 

a controller configured to determine a size of the luggage to be carried [see Column 33 lines 19-36 - discusses a robotic device determines the properties (shape, size) of an object using sensors] and to form an inclined surface by controlling a slide module of the luggage to be carried [see Figure 10 below - depicts an inclined surface 218a formed to accommodate an object (bin) based on the size (see Column 33 lines 19-36), the inclined surface 218a, see Figure 2B below and see Column 15 lines 22-38 - discusses extending out slide (second slide of slide module) 218b , see Figure 10 below - depicts that the object is kept level by the shovel tool forming an inclined surface with slide (first slide of slide module)  218a (second slide of slide module)].

    PNG
    media_image1.png
    404
    529
    media_image1.png
    Greyscale

Figure 10 of Gilbertson


    PNG
    media_image2.png
    113
    256
    media_image2.png
    Greyscale

Figure 2B of Gilbertson

However, Gilbertson fails to disclose:
a space for mounting a user's luggage inside; 
a head disposed over the body, comprising a display, and rotating toward the user when the user is retrieved; 
an image acquisition unit on the head; 
a tray configured to support the user’s luggage to be carried in the space; and
form an inclined surface by controlling a slide module disposed above the tray to move at least one slide of the slide module to protrude depending on the size of the luggage to be carried.

Collett discloses: 
a space for mounting user's luggage inside [see Figure 3 below – depicts an internal storage area]; 
a tray configured to support the user’s luggage to be carried in the space [see Figure 5 below depicts in the internal storage area a tray 212 that is to support the object in the storage position]; and
form an inclined surface by controlling a slide module disposed above the tray to move at least one slide of the slide module to protrude depending on the size of the luggage to be carried [see Figure 3 below - depicts a slide module (106/108) disposed above a tray(s) 216/214/212 (see Figure 5 below for tray(s) 216/214/212)].
a
    PNG
    media_image3.png
    246
    366
    media_image3.png
    Greyscale

Figure 3 of Collett

    PNG
    media_image4.png
    529
    753
    media_image4.png
    Greyscale

Figure 5 of Collett

Collett suggests that by having a tray allows for receiving objects [see Paragraph 0042].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a tray as taught by Collett in order to receive objects [Collett, see Paragraph 0042]. 

However, the combination of Gilbertson and Collett fails to disclose:
a head disposed over the body, comprising a display, and rotating toward the user when the user is retrieved; and
an image acquisition unit on the head.

Chen discloses: 
a head disposed over a body, comprising a display, and rotating toward a user when the user is retrieved [see Column 4 lines 38-42 – discusses that the display (located on the head) rotates toward a user when a user is detected, and see Figure 2A below – depicts a robot 200 which rotates its display 212 (on the head 204 above a body 202) towards a user when the user is detected].


    PNG
    media_image5.png
    428
    566
    media_image5.png
    Greyscale

Figure 2A of Chen

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot as taught by Gilbertson to include a display as taught by Chen in order to illustrate what it sees to a user [Chen, see Column 9 lines 45-49]. 

Chen suggests that by the robot rotating the display toward the user makes it easier for the user to view the display instead of physically moving to a previous location to view the display [see Column 10 lines 38-47].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot as taught by Gilbertson to include a head with a display rotating toward a user when the user is retrieved as taught by Chen in order to make it easier for the user to view the display instead of physically moving to a previous location to view the display [Chen, see Column 10 lines 38-47].

Chen further discloses: an image acquisition unit on the head [see Figure 2A below – depicts a camera 220 on the head 204 above the display 212]. 

    PNG
    media_image5.png
    428
    566
    media_image5.png
    Greyscale

Figure 2A of Chen

Chen suggests that by including an image acquisition unit (camera) on a head of the robot, the robot is able to continuously detect the environment for people and objects [see Column 9 lines 63-67]. Chen also suggests that by including a display allows a robot to illustrate what it sees to a user (via the camera) [see Column 9 lines 45-49].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot as taught by Gilbertson to include an image acquisition unit (camera) on a head of a robot as well as a display as taught by Chen in order for the robot to continuously detect the environment for people and objects [Chen, see Column 9 lines 63-67] and allow the robot to illustrate what it sees to a user (via the camera) [Chen, see Column 9 lines 45-49].

Regarding claim 12, Gilbertson, Collett, and Chen disclose the invention with respect to claim 10. Collett further discloses wherein the slide module is disposed above the tray [see Figure 2 below - depicts the slide module 106/108 disposed above the tray 216] and moves the at least one slide to protrude in a direction parallel to the tray [see Figure 5 below - depicts the second slide 108 extending in a direction parallel to tray 216 (see Paragraph 0042 - the tray 216 slopes downwardly and rearwardly)].


    PNG
    media_image6.png
    273
    371
    media_image6.png
    Greyscale

Figure 2 of Collett

    PNG
    media_image4.png
    529
    753
    media_image4.png
    Greyscale

Figure 5 of Collett

Collett suggests that current systems struggle with accommodating multiple level surfaces [see Paragraph 0004] and that moving a second ramp along with a first ramp (disposed above a tray) to form an inclined surface alleviates that deficiency [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a two-ramp system with a tray as taught by Collett in order to accommodate multiple level surfaces [Collett, see Paragraph 0004 and see Paragraph 0006].

Regarding claim 13, Gilbertson, Collett, and Chen disclose the invention with respect to claim 12. Gilbertson further discloses wherein the inclined surface is formed by controlling a motor of the slide module to tilt the at least one slide that protrudes [see Figure 10 below - depicts an inclined surface 218, and see Column 34 lines 32-49 - discusses causing the slide module 218b to tilt down].

    PNG
    media_image1.png
    404
    529
    media_image1.png
    Greyscale

Figure 10 of Gilbertson

Regarding claim 16, Gilbertson, Collett, and Chen disclose the invention with respect to claim 12. Gilbertson further discloses wherein the controller acquires an image from the image sensor and extracts a size of the luggage to be carried by learning an object [see Column 33 lines 25-30 - discusses determining properties (size) of an object using a camera].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson in view of Collett in view of Chen further in view of Matsuoka et al. (U.S. Publication No. 2019/0193620 A1) hereinafter Matsuoka.

Regarding claim 14, Gilbertson, Collett, and Chen disclose the invention with respect to claim 12. Collett further discloses see Figure 3 below - depicts a first ramp 106 that is extended out] and then moving a second slide disposed above the first slide to protrude from the first slide [see Figure 4 below - depicts a second ramp 108 that rolls over the first ramp to form the inclined surface]. Gilbertson further discloses determining the size of an object [see Column 33 lines 19-36 - discusses a robotic device determines the properties (shape, size) of an object using sensors].

    PNG
    media_image3.png
    246
    366
    media_image3.png
    Greyscale

Figure 3 of Collett


    PNG
    media_image7.png
    293
    386
    media_image7.png
    Greyscale

Figure 4 of Collett

However, the combination of Gilbertson, Collett, and Chen fails to disclose when a size of the luggage to be carried is equal to or greater than a predetermined size, the inclined surface is formed by moving a first slide to protrude and then moving a second slide disposed above the first slide to protrude from the first slide.

Matsuoka discloses when a size of the luggage to be carried is equal to or greater than a predetermined size [see Paragraphs 0041-0042 – discusses adjusting size of the slope board (see Figure 8 below) depending on the size of the object that is to be transported], the inclined surface is formed by moving a first slide to protrude and then moving a second slide disposed above the first slide to protrude from the first slide [see Paragraph 0041 and see Figure 8 below – depicts a first slide 87a/b that forms an incline disposed below a second slide 87c].

    PNG
    media_image8.png
    392
    475
    media_image8.png
    Greyscale

Figure 8 of Matsuoka

Matsuoka suggests that optimum feed-out length for slides makes loading and unloading an article smooth [see Paragraph 0010].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot and slide modules as taught by Gilbertson to include a multi ramp system that adjust ramp length based on object size as taught by Matsuoka for smooth unloading and loading of luggage [Matsuoka, see Paragraph 0010].

Regarding claim 15, Gilbertson, Collett, Chen, and Matsuoka disclose the invention with respect to claim 14.

However, the combination of Gilbertson, Collett, Chen, and Matsuoka fails to disclose wherein movement of the second slide is controlled to satisfy a condition in which the sum of a length of the first slide and a length that the second slide protrudes is greater than a width of the luggage to be carried.

It is difficult to move large objects up an inclined ramp when the object is larger than the ramp. Since Gilbertson teaches determining the size of an object and Matsuoka discloses adjusting a multi slide ramp to accommodate for object size. It would have been obvious to extend the ramp (increase sum of length of ramp via slides to be longer than the width of an object) in order to accommodate the moving of large objects up an incline.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson in view of Collett in view of Chen further in view of Favis et al. (U.S. Publication No. 2019/0143527 A1) hereinafter Favis.

Regarding claim 17, Gilbertson, Collett, and Chen disclose the invention with respect to claim 12. Gilbertson further discloses receiving user input [see Column 10 lines 47-55 - discusses receiving user input to perform a particular task].

However, the combination of Gilbertson, Collett, and Chen fails to disclose: 
wherein the controllers asks about whether the luggage is carried and analyzes whether a user request is present, from the response of the user to the asking.

Favis discloses:
asking a question [see Paragraph 0042 - discusses an output response by a robot that is received by an user (see Paragraph 0058 - discusses that the robot asks questions to the user)] and analyzes whether a user request is present [see Paragraph 0042 - discusses whether a user response is received from the user], from the response of the user to the asking [see Paragraph 0042 - discusses that the user responds with a voice].

It is known for a robot to ask a user if that user requires a service. Therefore, in the case where the service is luggage carrying, it would have been obvious to apply the teaching of a robot asking a user if a service is requested as taught by Favis to a luggage carrying service environment.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson in view of Collett in view of Chen further in view of Xiao et al. (U.S. Publication No. 2020/0026280 A1) hereinafter Xiao.

Regarding claim 18, Gilbertson, Collett, and Chen disclose the invention with respect to claim 12. 
However, the combination of Gilbertson, Collett, and Chen fails to disclose:
wherein the mobile robot searches for the user at a short distance, 
follows the retrieved user, and 
acquires an image of the user.

Xiao discloses: 
wherein the mobile robot searches for the user at a short distance [see Paragraph 0026 - discusses that a user authenticates (by using their face) themselves using a camera on the robot], 
follows the retrieved user [see Paragraph 0026 - discusses that the robot follows the user], and 
acquires an image of the user [see Paragraph 0030 - discusses that a camera detects the user].

Xiao suggests that current systems do not use the environmental information (via image) to follow a user [see Paragraph 0004], therefore there is a need for an efficient system and method for transporting and delivering to a preferred environment [see Paragraph 0005].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user request as taught by Gilbertson to include command to follow a user using environmental information with a camera as taught by Xiao in order to efficiently transport and deliver goods to a preferred environment [Xiao, see Paragraphs 0004-0005].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson in view of Collett in view of Chen in view of Xiao further in view of Skaaksrud et al. (U.S. Publication No. 2022/0009087 A1) hereinafter Skaaksrud.

Regarding claim 19, Gilbertson, Collett, Chen, and Xiao disclose the invention with respect to claim 18.
However, the combination of Gilbertson, Collett, Chen, and Xiao fails to disclose wherein the mobile robot transmits information indicating that carrying is terminated, to a server, and returns to a start point.

Skaaksrud discloses wherein the mobile robot transmits information indicating that carrying is terminated, to a server [see Paragraph 0224 - discusses that a server access context data (comprises historic data), see Paragraph 0230 - historic data comprises whether a shipment was successfully delivered by a robot, and see Paragraph 0973 – discusses receiving a dispatch command in a server which includes destination delivery information related to delivery of the ordered item], and returns to a start point [see Paragraphs 0975-0976 - discusses delivering (an object) from an origin location to a destination location, and returning to the origin location once the shipment is removed from the robot].

Skaaksrud suggests that current logistic methods are inefficient and that the system presented is more extensive, robust, adaptive, and interactive [see Paragraph 0005-0006].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile robot as taught by Gilbertson to include a server that determines when a delivery is over and returns a vehicle back to an origin as taught by Skaaksrud in order to efficiently transport and deliver goods in a more extensive, robust, adaptive, and interactive way [Skaaksrud, see Paragraph 0005-0006].

Response to Arguments
Applicant's arguments filed 08/08/2022  have been fully considered, however, they are not persuasive:

Applicant argues, on Page 15, that combining the robot from Gilbertson with the ramping system of Collett’s “would change its design and function”. Examiner agrees, the design of Gilbertson would be including a tray and the function would be to hold objects in the tray. Collett is combined with Gilbertson for the mechanical components that are deficient in Gilbertson (the tray disposed below a slide module); Collett’s reason for combining with Gilbertson is to use a tray to receive/hold objects [see Paragraph 0042]. Therefore, the function and design would change. 

Further, Applicants argument that “Gilbertson is entirely unrelated to providing wheelchair access to a vehicle as discussed in Collett” is moot. Collett is used to show a ramp configuration that is deficient in Gilbertson. Examiner notes that the ramp configuration in Collett is used for wheelchairs, however the ramp configuration is capable of supporting and loading luggage. 

Applicant argues, on Page 15 lines 9-11, that Collet’s ramping system “would not be related to robotics”. Examiner notes that Applicants tray is a mechanical device (for holding objects) and does not require robotics.

The remainder of Applicants arguments regarding Collett, “…would not include a head disposed over the body, comprising a display, and rotating toward the user when the user is retrieved”, are directed at the newly amended subject matter, which are not persuasive, as noted supra in the rejections of that claimed subject matter (see Chen).

Applicant argues, on Page 16 lines 14-17, that Matsuoka does “not teach or suggest the features of claims 10 and 14 related to selectively activating the slide module based on a size of luggage”. Examiner disagrees, detecting an object does not matter on the type (luggage) as long as the size of the object is equal to or greater than a predetermined size the slides and inclined surface are adjusted. Therefore, the combination of Gilbertson, Collett, Chen, and Matsuoka is capable of holding and detecting luggage.

The remainder of Applicants arguments regarding Matsuoka, “does not relate to a robot and would not teach or suggest the head”, are directed at the newly amended subject matter, which are not persuasive, as noted supra in the rejections of that claimed subject matter (see Chen).

The remainder of Applicants arguments regarding Favis, Xiao, and Skaaksrud, are directed at the newly amended subject matter, which are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent No. 9,720,414 B1 – discusses a robot that handles luggage in an airport, the robot greets a user, has the user check in, autonomously loads bags and carries the bags away.

U.S. Publication No. 2020/0361078 A1 – discusses an article carrying robot that first interacts with a user, and the user interacts back with their voice.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665